                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO


JOHN VIGIL,

               Plaintiff,

vs.                                                  Cause No. 18-CV 00829 SCY/JFR

FRANCIS TWEED,
ANTONIO COCA,
JOE CHAVEZ,
NEW MEXICO DEPARTMENT OF HEALTH,
a political subdivision of the New Mexico Department of Health,
DEPUTY SEAN ARMIJO, in his individual capacity
as a deputy employed by the San Miguel County Sheriff’s Office,
UNDERSHERIFF ANTHONY MADRID, in his individual capacity
as a deputy employed by the San Miguel County Sheriff’s Office,
DEPUTY ANTOINE WHITFIELD, in his individual capacity
as a deputy employed by the San Miguel County Sheriff’s Office,
and the BOARD OF COUNTY COMMISSIONERS
OF THE COUNTY OF SAN MIGUEL

               Defendants.


      COUNTY DEFENDANT’S MOTION FOR JUDGMENT ON THE PLEADINGS
        ON THE BASIS OF QUALIFIED IMMUNITY AND OTHER GROUNDS

       COME NOW Defendants, Antoine Whitfield, Board of County Commissioners of the

County of San Miguel, Sean Armijo, and Anthony Madrid, by and through their attorneys of

record, Brennan & Sullivan, and pursuant Fed. R. Civ. P. 12(c) and the doctrine of qualified

immunity submits the instant motion. Pursuant to D. N.M. LR-Civ. 7.1(a), a copy of this motion

was provided to Plaintiff’s counsel and Plaintiff’s counsel opposes this motion. In support of this

motion, County Defendants state as follows:
    I.      SUMMARY OF PERTINENT ALLEGATIONS IN THE COMPLAINT

1. On May 29, 2015, Plaintiff’s superiors at NMBHI fabricated a typed letter that asserted

   that Plaintiff had narcotics stored in his work desk. Second Am. Comp., Doc. 38, ¶ 18.

2. NMBHI employees then conducted a search of Plaintiff’s work desk and planted a pill of

   Clonazepam therein. Doc. 38, ¶ 23. NMBHI employees searched and photographed

   Plaintiff’s desk and then placed a new lock on it. Doc. 38, ¶ 24.

3. An NMBHI employee contacted the San Miguel County Sheriff’s Department and reported

   a possible narcotics larceny. Deputy Armijo was provided with statements from two

   NMBHI employees and was shown photographs from NMBHI’s initial search of the desk.

   Doc. 38, ¶ 28.

4. A search warrant was then obtained by Deputy Armijo for Plaintiff’s desk. A search

   warrant was issued and NMBHI removed the lock they had placed on Plaintiff’s desk for

   the deputies. Doc. 38, ¶ 28

5. The search warrant identified the specific place to be searched, the items anticipated to be

   found, the factual sources for the belief that a crime may have been committed, Plaintiff’s

   suspected control of the areas to be searched and items anticipated to be found, and how

   the items anticipated to be found were suspected evidence of a crime. See Search Warrant

   and Aff. For Search Warrant, June 8, 2015, attached hereto as Exhibit A.

6. Plaintiff contends that the search warrant was deficient as it failed to mention the previous

   search by NMBHI. Doc. 38, ¶ 30

7. A second anonymous note was received by NMBHI which stated that Plaintiff had pills

   stored in his workplace locker and is a drug user. Doc. 38, ¶ 33.



                                             2
8. This prompted NMBHI to enter and search Plaintiff’s workplace lockers where additional

   narcotic pills were found. Doc. 38, ¶¶ 34, 41.

9. NMBHI again contacted the sheriff’s office to report their findings. NMBHI allowed

   Undersherriff Madrid to view the contents of Plaintiff’s locker. With this information,

   Undersheriff Madrid and Antoine Whitfield obtained a second search warrant. Doc. 38, ¶¶

   42, 51(e).

10. Like the first, this second search warrant identified the specific place to be searched, the

   items anticipated to be found, the factual sources for the belief that a crime may have been

   committed, Plaintiff’s suspected control of the areas to be searched and items anticipated

   to be found, and how the items anticipated to be found were suspected evidence of a crime.

   See Search Warrant and Aff. For Search Warrant, June 26, 2015, attached hereto as Exhibit

   B.

11. The grounds for both search warrants were the anonymous notes, the statements of NMBHI

   employees, photographers by NMBHI of the searches, identification of pills as narcotics

   by NMBHI. Doc. 38, ¶¶ 46, 51.

12. The searches revealed the presence of Hydrocodone, Risperidone, and Lorazepam/Ativan

   in Plaintiff’s work areas. See Criminal Information, 11/6/2015, attached as Exhibit C.

13. Plaintiff further complaints that Deputy Armijo and Undersherriff Madrid failed to conduct

   an investigation into the anonymous note’s authenticity. Doc. 38, ¶ 48, 40.

14. Plaintiff asserts that Deputy Armijo and Undersheriff Madrid pressed charges against him,

   despite knowledge that the Hydrocodone was lawfully prescribed. Doc. 38, ¶ 54.

15. Plaintiff was charged with felony possession of a controlled substance, misdemeanor



                                             3
       possession of a controlled substance, and selling/possession of dangerous drugs. Doc. 38,

       ¶ 52

    16. Plaintiff was acquitted of two of the three charges after a full jury trial. The third charge

       was dismissed. Doc. 38, ¶ 56.

    17. Plaintiff asserts that Defendant Deputies Armijo, Madrid, and Whitfield violated Plaintiff’s

       4th Amendment rights and New Mexico Constitutional rights searching his workplace

       areas. Doc. 38, Count I, ¶ 62,

    18. Plaintiff asserts that his New Mexico Constitutional rights were violated when Deputies

       Armijo, Madrid, and Whitfield failed to conduct an “independent police investigation into

       the anonymous notes” and relied upon the fruits of allegedly illegal NMBHI searches. Doc.

       38, Count II, ¶¶ 70, 88, 89.

    19. Plaintiff asserts a state-law tort claim against Deputies Armijo, Madrid, and Whitfield for

       malicious abuse of process by initiating criminal proceedings against Plaintiff without

       probable cause. Doc. 38, Count III, ¶¶ 102, 109, 115. 1

    20. Plaintiff asserts a claim for respondeat superior against Defendant County for state tort

       claims. Doc. 38, Count VII, ¶ 145.

    21. The searches of Plaintiff’s workplaces by NMBHI were legal. See Mem. Op. and Order,

       Doc. 66, June 16, 2020, p. 30.

    22. The criminal prosecution of Plaintiff was supported by probable cause. See Mem. Op. and

       Order, Doc 66, June 16, 2020, p. 30.


1
 Plaintiff’s Second Amended Complaint contains no Count IV; it appears that the Court’s order
with respect to the remaining state law claim for abuse of process is meant to refer to Count III.
See Mem. Op. and Order, Doc. 66, June 16, 2020, p. 31.


                                                 4
                                        II.     ARGUMENT

        A.      STANDARD OF REVIEW: QUALIFIED IMMUNITY

        According to the Tenth Circuit, to survive a motion to dismiss, a complaint must contain

enough allegations of fact to state a claim to relief that is plausible on its face. Robbins v.

Oklahoma, 519 F.3d 1242, 1247 (10th Cir. 2008), citing Bell Atlantic Corp. v. Twombly, 127 S. Ct.

1955, 1974 (2007). However, conclusory allegations, naked assertions, and recitations of the

elements of a cause of action fail to meet federal Complaint pleading standards. Ashcroft v. Iqbal,

129 S. Ct. 1937, 1949 (2009).

        The doctrine of qualified immunity protects government officials from liability for civil

damages as long as their conduct does not violate clearly established statutory or constitutional

rights of which a reasonable government office would have known. Clark v. Wilson, 625 F.3d

686, 690 (10th Cir. 2010). Qualified immunity provides “immunity from suit rather than a mere

defense to liability.” Mitchell v. Forsyth, 472 U.S. 511,526 (1985). Qualified immunity serves to

prevent undue interference with public affairs by cutting short baseless litigation against public

officials. Because allowing a case to go to trial effectively results in the loss of qualified immunity,

the issue “should be resolved as early as possible.” Oliver v. Woods, 209, F.3d 1179, 1185 (10th

Cir. 2000).

        Where a defendant has asserted qualified immunity, a plaintiff seeking to overcome the

defense, “must satisfy a heavy two-part burden by showing: (1) the defendant violated a

constitutional or statutory right, and (2) the right was clearly established” at the time of the conduct

in question. Mecham v. Frazier, 500 F.3d 1200, 1204 (10th Cir. 2007). If the plaintiff fails to carry




                                                   5
either part of the two part burden, the defendant is entitled to qualified immunity. Albright v.

Rodriquez, 51 F.3d 1531, 1535 (10th Cir. 1995).

       The second part of the plaintiff's burden, showing that the law was clearly established,

"must be undertaken in light of the specific context of the case, not as a broad proposition." Saucier

v. Katz, 533 U.S. 194, 201, 121 S. Ct. 2151, 150 L. Ed. 2d 272 (2001), reversed on other grounds

by Pearson v. Callahan, 555 U.S. 223 (2009) (holding that courts have the option to decide the

law was not clearly established before reaching the issue of whether a constitutional violation

occurred). Qualified immunity operates to protect public officials by ensuring that before they are

subjected to suit, they are put on notice that their conduct is unlawful. Saucier at 533 U.S. 194,

206.

       In determining whether a defendant is entitled to qualified immunity, a court cannot assume

that a constitutional violation exists. See Kirkland v. St. Vrain Valley School Dist. No. RE-1J, 464

F.3d 1182, 1188-89 (10th Cir. 2006). Instead, the Supreme Court has instructed that the contours

of the right that was allegedly violated must be sufficiently clear that a reasonable official would

understand that what he is doing violates that right. Anderson v. Creighton, 483 U.S. 635, 639

(1987). In 2011, the Supreme Court issued a pointed reminder that generalized claims alleging a

constitutional violation are insufficient to show that the law is clearly established.

   We have repeatedly told courts … not to define clearly established law at a high level
   of generality. The general proposition, for example, that an unreasonable search or
   seizure violates the Fourth Amendment is of little help in determining whether the
   violative nature of particular conduct is clearly established.

   Ashcroft v. al-Kidd, 131 S. Ct. 2074, 2084 (2011) (citations omitted).

   “A Government official's conduct violates clearly established law when, at the time of the

challenged conduct, the contours of a right are sufficiently clear that every “reasonable official


                                                  6
would have understood that what he is doing violates that right. We do not require a case directly

on point, but existing precedent must have placed the statutory or constitutional question beyond

debate.” Ashcroft v. al-Kidd, at 131 S. Ct. 2083 (citations and internal quotation marks omitted).

"Ordinarily, in order for the law to be clearly established, there must be a Supreme Court or Tenth

Circuit decision on point, or the clearly established weight of authority from other courts must

have found the law to be as the plaintiff maintains.” Becker v. Bateman, 709 F.3d 1019, 1022

(10th Cir. 2013) (citation and internal quotation marks omitted).

       B.      FOURTH AMENDMENT SEARCH

               1. THE OFFICERS’ SEARCH OF PLAINTIFF’S WORKPLACE DID NOT VIOLATE THE
                   FOURTH AMENDMENT OR THE NEW MEXICO CONSTITUTION

       The Fourth Amendment of the United States Constitution protects the right of people to be

secure in their person, houses, papers and effects, against unreasonable searches and seizures.

Untied States v. Thompson, 524 F.3d 1126, 1132 (10th Cir 2008). The touchstone of the Fourth

Amendment is not whether the place searched is a constitutionally protected area, but rather

whether there was an objectively reasonable expectation of privacy in the place searched. Katz v.

U.S., 389 U.S. 347, 351 (1967).

       The Fourth Amendment is not implicated when a police officer is merely discovering

evidence in plain view. The “plain-view doctrine” states that evidence or items of contraband

discovered in plain view by an officer who is legitimately on the premises are admissible as

evidence. United States v. Chavez, No. CR 12-2060 JB, 2013 U.S. Dist. LEXIS 35628, *82, 2013

WL 1007727 (D. N.M. March 6, 2013), citing Georgia v. Randolph, 547 U.S. 103, 137-38 (2006).

Evidence which is recovered during a cursory inspection – merely looking at what is already

exposed to view, without disturbing it—is not a “search” for Fourth Amendment purposes, and


                                                7
therefore does not even require reasonable suspicion. Id. citing Arizona v. Hicks, 480 U.S. 321,

328 (1987). There is no violation of a person’s Fourth Amendment rights if the officer is not

executing a search warrant, but discovers evidence in plain view. Id..

       Applying this jurisprudence to the case at hand, the Defendant deputies did not violate the

United States Constitution during their searches of Plaintiff’s work areas. According to the

allegations in the Complaint, the sheriff’s office was summoned after NMBHI had already opened

Plaintiff’s work desk and work locker. These prior searches conducted by NMBHI were lawful.

NMBHI then showed photographs of suspected contraband found in Plaintiff’s desk and allowed

Undersheriff Madrid to view Plaintiff’s locker. The deputies, who were lawfully on the premises,

merely saw what was in plain view which included prescription drugs and cash. The use of is not

a search that implicates the Fourth Amendment at all. Accordingly, Count I of the Complaint fails

as a matter of law and also pursuant to the qualified immunity doctrine, as Plaintiff cannot establish

that a clearly established constitutional right was violated.

               2. 4TH AMENDMENT NOT IMPLICATED AS THERE WAS CONSENT TO SEARCH.

       However, even if the initial viewings of Plaintiff’s work areas are considered searches for

which the Fourth Amendment is implicated, the deputies were within their lawful or apparent

authority. The law instructs that police may search a suspect’s property without a warrant if there

is third-party consent, either actual or apparent, to do so. See United States v. Kimoana, 383 F.3d

1215, 1221 (10th Cir. 2004). Actual third-party authority has the power to consent when there is

either (1) a mutual use of the property by virtue of joint access, or (2) control for most purposes

over it. U S. v. Cos, 498 F.3d 1115, 1126 (10th Cir. 2007). Apparent third-party authority arises

from the reasonable, albeit erroneous, belief that the third party has the authority to provide valid



                                                  8
consent. United States v. Sanchez, 608 F.3d 685, 689 (10th Cir. 2010). A third party has apparent

authority “If the officer has a reasonable belief that the third party has (1) mutual use of the

property by virtue of joint access, or (2) control for most purposes over it.” U.S. v. Cos, 498 F.3d

at 1128. The “reasonableness” requirement allows for officers to be mistaken in their assessment

of a situation when executing their duties, as long as their mistakes are “those of reasonable men,

acting on facts leading sensibly to their conclusions of probability.” Williams v. U.S., 323 F.2d

90, 94 n.5 (10th Cir. 1963).

       Here, the officers were reasonably justified in relying on the actual or apparent authority

of NMBHI in viewing and searching the desk. NMBHI had actual or apparent control over the

work areas, as they had lawfully opened Plaintiff’s desk and locker that was located on NMBHI

premises. Even if the officers were incorrect in their reliance on the authority of NMBHI, it

certainly was reasonable given the facts before them: NMBHI had received a tip, NMBHI acted

on the tip, opened Plaintiff’s desk and locker, NMBHI determined that the tip was corroborated,

NMBHI contacted the sheriff’s office and showed the deputies what they had found and why it

was a concern. It would be reasonable for law enforcement to believe that there was actual or

apparent authority for NMBHI to search their own premises and investigate allegations of crime

in the workplace, and the information from NMBHI was then properly used to support further

application for search warrants. Again, Plaintiff’s 4th Amendment rights were not violated by the

deputies’ searches of his work areas or applications for search warrants or, at the very least, their

conduct did not violate clearly established law as required to defeat an assertion of qualified

immunity. Count I of the Complaint fails.




                                                 9
               3. EVEN THOUGH A WARRANT WAS NOT REQUIRED, THE SEARCH WARRANTS
                  WERE SUPPORTED BY PROBABLE CAUSE.

       Due to the foregoing plain view and consent doctrines, the officers were not required to

obtain a search warrant. However, they decided in an abundance of caution to do so. Plaintiff

may contend that the search warrants were deficient, as they did not fully investigate the veracity

of the anonymous notes received by NMBHI which precipitated NMBHI’s search of his desk and

locker. This contention is not supported by the law.

       When an affidavit contains sufficient accurate statements to support the issuance of a

warrant, immaterial misstatements do not invalidate it. Kaiser v. Lief, 874 F.2d 732, 734 (10th Cir.

1989). citing United States v. Riccio, 726 F.2d 638, 641 (10th Cir. 1984). For example, an affidavit

that erroneously attested that a witness identified a suspect was not material, as there were

sufficient correct statements to vitiate the warrant. United States v. Riccio, 726 F.2d 638, 641 (10th

Cir. 1984), citing Franks v. Delaware, 438 U.S. 154, 171-72 (1978).

       In the present case, Plaintiff complains that the anonymous notes should have been

investigated further to determine whether or not they were fabricated. This omission, however, is

immaterial.    The anonymous source provided information to NMBHI, which was then

corroborated by NMBHI when they legally opened Plaintiff’s work areas. The officers then

reported in the warrant the information obtained by NMBHI: that Plaintiff was in possession of

suspected contraband in his work areas. Even if the note was a fabrication, the facts obtained from

NMBHI’s searches, NMBHI’s statements, and the plain viewing of the work areas are sufficient

to meet the rigors of the 4th Amendment. Certainly, there is no clearly established law that reliance

on the anonymous note in addition to other, independent corroborating facts would negate the




                                                 10
otherwise valid search warrants. For this alternative reason, Count I of Plaintiff’s Complaint fails

and Defendant Deputies are cloaked in qualified immunity.

       Plaintiff claims in support of this 4th Amendment claim that the deputies conducted an

inadequate investigation prior to requesting search warrants by failing to discover the identity of

the anonymous tipster or other “inadequate investigation” into Plaintiff’s innocence. The law on

qualified immunity, however, would not support such a theory. As explained above, even if the

anonymous notes were not authentic, it would not materially affect the lawfulness of the search

warrants.

       As a preliminary matter, Plaintiff’s Complaint does not specifically allege that the arrest

warrant was unlawful. Nor could he, as probable cause has already been definitively established.

See Memo. Op. and Order, Doc. 66, June 16, 2020, p. 30. Moreover, “an arrest is valid and does

not violate the Fourth Amendment if the warrant underlying it was supported by probable cause at

the time of its issuance; this holds true even if later events establish that the target of the warrant

should not have been arrested.” Cruz v. City of Albuquerque, No. CIV 17-676 JAP/SCY, 2019

U.S. Dist. LEXIS 36475, *22-23, 2019 WL 1085160 (D. N.M. March 6, 2019), citing Beard v.

City of Northglenn, Colo, 24 F.3d 110, 114 (10th Cir. 1994). Probable cause for an arrest warrant

is established by demonstrating a substantial probability that a crime has been committed and that

a specific individual committed the crime. Id. citing Wolford v. Lasater, 78 F.3d 484, 489 (10th

Cir. 1996). A neutral magistrate judge’s issuance of a warrant is the clearest indication that the

officers acted in an objectively reasonable manner or in objective good faith. Id. *23, citing

Messerschmidt v. Millender, 565 U.S. 535 (2012).




                                                  11
       Claims arising out of so-called incompetent investigation do not rise to the level of a

constitutional violation. Even if an officer could have done more, there must only be a showing

of arguable probable cause for qualified immunity purposes. Id. *28, Harte v. Bd. of Comm’rs of

Cnty. Of Johnson, Kansas, 864 F.3d 1154, 1178 (10th Cir. 2017). “Arguable probable cause is

another way of saying that the officer’s conclusions rest on an objectively reasonable, even if

mistaken, belief that probable cause exists.” Stonecipher v. Valles, 759 F.3d at 1141. The failure

to investigate a matter fully, to exhaust every possible lead, interview all potential witnesses, and

accumulate overwhelming corroborative evidence rarely suggests a knowing or reckless disregard

for the truth. Beard v. City of Northglenn, Colo., 24 F.3d at 116. At most, such shortcomings may

be considered merely negligent, which is insufficient to state a claim under § 1983. See generally

Thomson v. Salt Lake County, 584 F.3d 1304, 1316 (10th Cir. 2009).

       A recent opinion that is very much in line with the facts in this case is Cruz v. City of

Albuquerque, No. CIV 17-676 JAP/SCY (D. N.M. 2019). In Cruz, the plaintiff complained that

the officers did not interview alibi witnesses, did not interview witnesses to verify statements made

by other witnesses, did not obtain corroborating evidence with cellphone records or cellphone

tower date, and failed to investigate other suspects including accessories or co-conspirators to the

crime. Judge Parker, relying on the above law, reasoned that these alleged “flaws” in the

investigation met Fourth Amendment requirements. At most, these deficiencies were a claim of

negligence, which was insufficient for a § 1983 claim. Moreover, there was no clearly established

duty in the law to investigate all potential alibi witnesses, to analyze data to determine a suspect’s

location, or to resolve conflicting information.




                                                   12
       Similarly, to the extent Plaintiff contends that the deputies ought to have believed his

claims of innocence or that further investigation into the writer of the notes was required, this

argument is similarly unavailing to support a 4th Amendment violation. This is because the

probable cause standard does not require officers to correctly resolve conflicting evidence. Id. *51,

citing Wright, 409 F.3d 603. Plaintiff’s 4th Amendment claims, therefore, must be dismissed. He

has not stated a constitutional violation or, at the very least, cannot show that the deputies’ conduct

violated clearly established law.

      C.       PLAINTIFF’S STATE LAW CLAIMS ARE UNAVAILING DUE TO THE
               EXPIRATION OF THE STATUTE OF LIMITATIONS AND
               SUBSTANTIVE NEW MEXICO LAW.

               1. PLAINTIFF’S STATE LAW CLAIMS ARE BARRED BY THE EXPIRATION OF THE
                  STATUTE OF LIMITATIONS.

       In New Mexico, tort claims against public employees, including law enforcement officers,

can only be brought pursuant to the New Mexico Tort Claims Act, NMSA 1978 § 41-4-1 et seq.

Based on the allegations in the Complaint, the County is a governmental entity covered by the Act

and the deputies are     "public employees" and “law enforcement officers” as those terms are

defined in the Act. See NMSA 1978 § 41-4-3(C), (D) and (F)(2). As such, these Defendants are

immune from liability for any tort except as immunity is expressly waived in the Tort Claims Act.

Waiver of immunity is "limited to and governed by" the Tort Claims Act and the Act "shall be the

exclusive remedy for any tort for which immunity has been waived under the Tort Claims Act and

no other claim, civil action or proceeding for damages, by reason of the same occurrence, may be

brought[.]" See NMSA 1978 §§ 41-4-2(A), 41-4-4(A), and 41-4-17.

       The Tort Claims Act contains its own statute of limitations which provides that “Actions

against a governmental entity or a public employee for torts shall be forever barred, unless such


                                                  13
action is commenced within two years after the date of occurrence resulting in loss, injury or

death…." NMSA 1978 § 41-4-15(A). In the present case, the last act attributed to the deputies

occurred at the filing of the criminal charges on November 6, 2015. The statute of limitations

would have expired on November 6, 2017. The Complaint in this matter was filed on April 26,

2018, five months after the statute expired. All state law claims, Counts II, III, and IV must be

dismissed as a matter of law.

                2. EVEN IF THE NEW MEXICO CONSTITUTION CLAIM WAS VIABLE, IT STILL
                    OUGHT TO BE DISMISSED AS THE WORKPLACE SEARCH WARRANTS
                    COMPLIED WITH STATE CONSTITUTIONAL REQUIREMENTS.

        While Plaintiff’s New Mexico constitutional claim as asserted in Count II of the Complaint

fail outright, due to the expiration of the statute of limitations, it also fails substantively. Unlawful

search claims under the New Mexico Constitution are analyzed similarly to the 4th Amendment as

both require probable cause to believe that a crime is occurring or seizable evidence exists at a

particular location before a search warrant may issue. State v. Williamson, 2009-NMSC-039, ¶

14. Probable cause to search a specific location exists when there are reasonable grounds to believe

that a crime has been committed or that evidence of a crime will be found there. State v. Evans,

2009-NMSC-027, ¶ 10. Probable cause does not have to be based on absolute factual certainty,

but it must be based on more than a suspicion or possibility. State v. Sabeerin, 2014-NMCA-110,

¶ 11.

        Just as above, the search warrants were based on probable cause. The deputies received

statements from NMBHI personnel and were shown photographs or were presented with a viewing

of the suspected contraband. There was far more information than simply a singular, anonymous

note. The search warrants identified what was to be searched, what was expected to be found, and



                                                   14
why such items were anticipated to be evidence of a crime.            New Mexico Constitutional

requirements are met.

       Plaintiff’s reliance in the Complaint in State v. Barker, 1992-NMCA-117 is not persuasive.

In Barker, the court was concerned with search warrants that were based solely or largely on

information obtained by a confidential informant. That is not the case where, where there was

additional information and direct evidence of a possible crime presented to the police by NMBHI.

Regardless, even if the Aguilar/Spinelli test as set forth in Barker were used, the result would be

the same.

       The Aguilar/Spinelli test is designed to ensure that the court makes the determination of

probable cause based on reliable information. Barker, 1992-NMCA-117, ¶ 4. The test requires that

an affidavit include the factual basis for any conclusions drawn from the information and to show

that the information is inherently credible or that the information rom the informant is reliable on

this particular occasion. Id. In this case, while an anonymous note precipitated the legal searches

conducted by NMBHI, the search warrants contained additional, credible information from two

NMBHI employees, photographic evidence of what was found by NMBHI and, in the case of the

second warrant, items seen in plain view when Plaintiff’s workplace locker was displayed. The

warrants at issue were in compliance with the New Mexico Constitution.

       Just as in the 4th Amendment analysis stated above, the New Mexico Constitutional

analysis produces only one result: Plaintiff fails to state a claim under Article 2 § 10 of the New

Mexico Constitution. Count II must be dismissed.




                                                15
               3. PLAINTIFF FAILS TO STATE A CLAIM FOR STATE-LAW ABUSE OF PROCESS
                  AGAINST THE DEPUTIES.

       While the Court has already ruled that there was probable cause to initiate criminal

proceedings against Plaintiff, any claim for abuse of process derived from procedural impropriety

also fails. Under New Mexico state law, the elements for a malicious abuse of process claim are:

(1) the use of process in a judicial proceeding that would be improper in the regular prosecution

or defense of a claim or charge; (2) a primary motive in the use of process to accomplish an

illegitimate end; and (3) damages. O’Brian v Behles, 2020-NMCA-032, ¶33. The first element

may be shown by either (1) filing a complaint without probable cause, or (2) an irregularity or

impropriety suggesting extortion, delay, or harassment, or some other illegitimate end. Id. ¶ 34,

citing Durham v. Guest, 2009-NMSC-007, ¶ 29. An irregularity or impropriety may be shown by

an irregular use of procedure or by some other act that indicates the wrongful use of judicial

proceedings, such as a request for excessive damages, oppressive conduct in discovery, or misuse

of subpoena power. Id. ¶ 34, citing Durham, 2009-NMSC-007, ¶ 27; see also Committee

Commentary to UJI Civil 13-1639A NMRA.

       Applying the law to the case at hand, there are no allegations in the Complaint to support

a malicious abuse of process claim premised on procedural impropriety. There is no allegation

that the deputies irregularly used any procedure: valid search warrants were obtained as explained

above, and criminal proceedings were properly initiated with probable cause. There is no

allegation that the deputies abused discovery, issued invalid subpoenas, or otherwise abused the

criminal process during the proceedings. Plaintiff merely disagreed with the prosecution and,

ultimately, was acquitted. This does not, however, mean that the deputies abused the legal process.




                                                16
Plaintiff’s Complaint contains no allegations to support such a claim. Count III fails as a matter of

law.

                4. ANY REMAINING RESPONDEAT SUPERIOR CLAIM AGAINST DEFENDANT
                   COUNTY IN COUNT IV FAILS.

        Count VII of Plaintiff’s Second Amended Complaint asserts respondeat superior for tort

claims. A governmental entity may be vicariously liable for the acts of its employee. See NMSA

§41-4-4(D)(1). The Act specifically provides that a governmental entity shall pay any final

judgment entered against a public employee for any tort committed by the public employee while

acting within the scope of his duty. See NMSA §41-4-4(D)(1). As explained above, Plaintiff’s

state law claims fail due to the expiration of the statute of limitations and substantively. If liability

cannot attach to the sheriff’s deputies, vicarious liability cannot attach to Defendant Board of

County Commissioners for San Miguel County. As such, Plaintiff’s claims against Defendant

County must fail.

                                       III.    CONCLUSION

        Plaintiff’s remaining claims against the County Defendants fall short. The 4th Amendment

claims fail as the searches were constitutionally permissible, such that no violation occurred.

There is further no clearly established law that the deputies’ conduct ran afoul of constitutional

protections. Accordingly, the deputies enjoy qualified immunity on their 4th Amendment unlawful

search claim. Plaintiff’s state claims are also faulty, due to the expiration of the statute of

limitations and because the New Mexico Constitution follows 4th Amendment analysis. Moreover,

there was no procedural impropriety by County Defendants to sustain an abuse of process claim.




                                                   17
Because there are no underlying claims, the respondeat superior claim asserted in Count VII also

falls by the wayside.

                                     Respectfully submitted,

                                     BRENNAN & SULLIVAN, P.A.



                              By:    /s/ Christina L. G. Brennan
                                     Christina L. G. Brennan
                                     James P. Sullivan
                                     128 East DeVargas
                                     Santa Fe, New Mexico 87501
                                     (505) 995-8514
                                     Christina@brennsull.com
                                     Jamie@brennsull.com
                                     Attorneys for Defendants, Deputy Sean Armijo,
                                     Undersheriff Anthony Madrid, Deputy Antoine Whitfield,
                                     and the Board of County Commissioners for the County of
                                     San Miguel


                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on the 24th day of September 2020, I filed the foregoing

electronically through the CM/ECF system, which caused the following parties or counsel to be

served by electronic means, as more fully reflected on the Notice of Electronic Filing:


Joe M. Romero, Jr.
Romero & Winder, P.C.
1905 Lomas, Blvd., NW
Albuquerque, NM 87104
505-843-9776
joe@romeroandwinder.com
Attorneys for Plaintiff




                                                18
Mark Komer, Esq.
Long, Komer & Associates, P.A.
Post Office Box 5098
Santa Fe, NM 87502-5098
505-982-8405
mark@longkomer.com
Attorneys for Defendants Frances Tweed,
Corrine Dominguez, Antonio Coca, Joe Chavez,
and New Mexico Department of Health


                           By:    /s/ Christina L. G. Brennan
                                  Christina L. G. Brennan




                                           19
